PER CURIAM.
This is an appeal from an interlocutory order, which restrains, pending the final hearing, the appellants from interfering with the business of the appellees under color of a Wisconsin statute, which the appellees claim, on the state of facts averred by them, violates their rights under the commerce clause of the federal Constitution. The appellants have not satisfied us that the order staying the hands of appellants, pending a final hearing, was entered improvidently. We do not at this time consider any of the questions which go to the ultimate merits of the case, which were pressed upon our attention at this hearing.
The order appealed from is affirmed.